EXHIBIT 10.3 Letter, of Intent – Formal Agreement to Follow between Edwin Morrow and Gold Lakes Corp.To Whom it may Concern - Gold Lakes would announce Mr. Edwin Morrow as an advisory committee member and as Consultant for supervising Exploration Activity effective November 1st 2015. This will involve initially, the following:- Recommendation for a work program in line with the schedule of payments.- Assist in putting together news releases and other required documents.In return: - Gold Lakes honors Morrow's previous Siga account payable of approx $12,000 to be paid paid over 12 months upon presentation of appropriate invoices.- Gold Lakes honors previous 100,000 restricted Siga shares issued post split and name change to Gold Lakes.- Gold Lakes will issue Mr. Morrow an additional 100,000 restricted shares post split, for atotal of 200,000 sharesMr. Morrow will receive a retainer of $1,500 a month (payable monthly in advance) for a minimum of three months under an Advisory and Consultancy agreement for work programs as Gold Lakes Corp's Advisory Committee Member and Consultant for Exploration Edwin MorrowChristopher VallosGoldLakes Corp
